Title: 14th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preach’d all day. It is a long time since he has given us any variety: but on the other hand he writes short Ser­mons, which is very much in his favour, in cold weather. Dined at Mr. Dana’s. Forbes came up from Boston this afternoon, and lodg’d here. I pass’d the evening at Mr. Wigglesworth’s. Miss Jones, has recovered from the sour fit which she has been in for several days, and is quite complaisant. Quere. is caprice, a necessary quality to form a fine woman?
      